Case 20-50133-grs   Doc 135   Filed 02/18/20 Entered 02/18/20 14:26:30      Desc Main
                              Document     Page 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF KENTUCKY
                          LEXINGTON DIVISION

        IN RE:                                                     Chapter 11

       GenCanna Global USA, Inc., et al. 1                        Case No. 20-50133

         Debtors in Possession                                Jointly Administered


         Appointment of Official Committee of Unsecured Creditors

    Paul A. Randolph, Acting United States Trustee, pursuant to 11 U.S.C. §

1102(a)(1), appoints the following creditors to serve on the Official Committee of

Unsecured Creditors:

    Pinnacle, Inc. (Interim Chairperson)
    c/o Dennis W. Smith
    P. O. Box 352
    Benton, KY 42025-0352
    (270) 527-1720 Office
    dennis@pinnacleinc.net

    George Christian Petty
    900 Lovelaceville Florence Station Road W
    Paducah, KY 42001
    cpetty@me.com

    Thompson Construction
    c/o Timothy “Hobie” Thompson
    800 Old KY Hwy 801 North
    Morehead, KY 40351
    (606) 356-1912
    hobiethompson@gmail.com




1 The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of
their federal tax identification numbers in parentheses): GenCanna Global, Inc.
(0251); and Hemp Kentucky, LLC (2600).
Case 20-50133-grs   Doc 135   Filed 02/18/20 Entered 02/18/20 14:26:30      Desc Main
                              Document     Page 2 of 3


   Bragg Farming Company
   Dba Bragg Farms
   c/o Dennis Bragg
   1180 Grimwood Rd.
   Toney, AL 35773
   (256) 828-3612
   braggfarms@gmail.com

   Furnwood Farms, LLC
   c/o Kendall Henson
   600 Ruddles Fort Rd.
   Cynthiana, KY 41031
   (859) 588-1084
   kendall.furnish@yahoo.com

   Justin D. Clark
   5470 Old US Highway 45 S
   Paducah, KY 42003
   (270) 210-9485
   justin@ccagsol.com

   Dean Dorton
   c/o Elizabeth Z. Woodward, Dean Dorton
   250 W. Main St., Suite 1400
   Lexington, KY 40507
   (859) 425-7677
   ewoodward@deandorton.com

   The United States Trustee reserves the right to modify the composition of this

Committee if circumstances warrant.

Dated: February 18, 2020                     Paul A. Randolph
                                             Acting United States Trustee

                                             By:/s/Bradley M. Nerderman
                                                John L. Daugherty
                                                Assistant U.S. Trustee
                                                Bradley M. Nerderman
                                                Rachelle C. Dodson
                                                Trial Attorneys
                                                Office of the U.S. Trustee
                                                100 E. Vine St., Suite 500
                                                Lexington, KY 40507
                                                (859) 233-2822
Case 20-50133-grs    Doc 135   Filed 02/18/20 Entered 02/18/20 14:26:30       Desc Main
                               Document     Page 3 of 3




                                Certificate of Service
    I certify that on February 18, 2020, I served a copy of the foregoing (i) via email
upon the above Committee members, and ii) via first class mail, postage prepaid, to
all parties listed on the mailing matrices, (ii) via ECF noticing upon all parties
registered to receive notice electronically.

                                               /s/ Bradley M. Nerderman
                                               Bradley M. Nerderman
